Case: 16-17380   Date Filed: 08/04/2017    Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17380
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:16-cr-00087-KD-C-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


BRANDON WAYNE BULLOCK,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (August 4, 2017)

Before TJOFLAT, HULL and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-17380    Date Filed: 08/04/2017   Page: 2 of 2


      Arthur J. Madden, III, appointed counsel for Brandon Bullock in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bullock’s conviction and sentence are AFFIRMED.




                                         2